Citation Nr: 1742243	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-00 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased disability rating for lumbar spine strain, rated as 10 percent disabling prior to October 21, 2014, and as 40 percent disabling from that day forward.  


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to November 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.
The Veteran withdrew her request for a Board hearing in March 2016.  She has not requested that the hearing be rescheduled.  The hearing request is, therefore, considered to be withdrawn.  See 38 C.F.R. § 20.704(e) (2016).  


FINDINGS OF FACT

1.  Prior to October 21, 2014, lumbar spine strain manifested predominately by forward flexion to 90 degrees at worst, without objective evidence of pain and without ankylosis of the spine, doctor prescribed bedrest for incapacitating episodes, or neurologic impairment.

2.  Beginning October 21, 2014, lumbar spine strain manifested in forward flexion to 20 degrees at worst with pain throughout, and without ankylosis of the spine, doctor prescribed bedrest for incapacitating episodes, or neurologic impairment.  


CONCLUSIONS OF LAW

1.  Prior to October 21, 2014, the criteria for an increased disability rating in excess of 10 percent for lumbar spine strain are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2016).

2.  Beginning October 21, 2014, the criteria for an increased disability rating in excess of 40 percent for lumbar spine strain are not met.  38 U.S.C.A. § 1155; 
38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in April 2010, prior to the initial adjudication of the issue on appeal.  Therefore, additional notice is not required, and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The RO has obtained all identified treatment records during the relevant period.  The Veteran has not identified any outstanding medical treatment records.  

In addition, the Board finds that the VA examination and medical opinion evidence as it pertains to the issue on appeal is adequate as it is predicated on a full reading of the medical records contained in the Veteran's claims file and contain complete findings.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication that the lumbar spine disability has worsened since the last VA examination, conducted in October 2014.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination). 

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Lumbar Spine Strain

The Veteran submitted a claim for an increased rating in March 2010.  Generally, the relevant focus for adjudicating the Veteran's claim is the period beginning one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2012).  However, the claim was last adjudicated in an unappealed July 2009 rating decision.  Therefore, the relevant focus for this appeal is the period beginning in August 2009. 
 
The Veteran's lumbar spine strain has been evaluated as 10 percent disabling prior to October 21, 2014, and as 40 percent disabling from that day forward under Diagnostic Codes 5237.

Under the formula for rating spine disorders (Diagnostic Codes 5235-5242), a 20 percent evaluation is warranted where forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is provided where forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine (2016).  

Unfavorable ankylosis is a condition where the entire thoracolumbar spine is held in flexion or extension and the condition results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (5) (2016).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent evaluation is assigned in cases of incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  These criteria are an alternative to rating on the basis of orthopedic and neurologic manifestations under the General Formula for Diseases and Injuries of the Spine, and a rating is assigned on the basis of whichever method results in the higher rating.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) (2016).

Prior to October 21, 2014

Prior to October 21, 2014, the Board concludes that an increased rating is not warranted.  Specifically, as to forward flexion, the most severe limitation of was found at the VA examination, where the Veteran was found to have forward flexion to 90 degrees and a combined range of motion of 240 degrees, without evidence of pain on motion or radiating pain and without change following repetitive use.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

While the Veteran has reported pain and flare-ups impacting bending, reaching, and walking, as well as the functional impact of difficulty driving, climbing stairs, prolonged standing or sitting, problems lying down, and problems pushing and pulling heavy items due to her lumbar strain, there is no medical or lay evidence of flare-ups or other functional factors so severe as to consistently limit forward flexion to 60 degrees or less.  Moreover, the 2010 VA examiner also noted that the Veteran was able to relieve her symptoms with rest and did not require medication at that time.  The 2010 VA examiner concluded that the lumbar strain had no effect on the Veteran's occupational and daily activities.  Finally, the VA examiner found no additional loss of function or loss of range of motion following repetition, further supporting a finding that flare-ups did not result in such impairment as to warrant an increased disability.  Therefore, the evidence does not reflect that the Veteran's functional loss due to pain, flare-ups, etc., are tantamount to disability equating to loss of flexion to 60 degrees or less or a combined 120 degrees or less, which is the limitation required for the next higher (20 percent) rating.  

Similarly, the 2010 VA examiner found no evidence of muscle spasm or guarding of movement, the Veteran's gait and posture were within normal limits, and her spinal contour was preserved and symmetric despite some tenderness.  

The Veteran has demonstrated an ability to move the spine in all directions throughout this period.  The evidence shows no indication whatsoever that the spine has been fixed in extension or flexion at any time during this period, thus demonstrating the absence of ankylosis.  In addition, the 2010 VA examiner specifically noted that there was no ankylosis upon examination.  Therefore, an increased rating under Diagnostic Code 5237 is not warranted.  

The VA examiner also found no signs of neurologic impairment and the Veteran denied numbness and bowel/bladder problems.  Therefore, no separate ratings based on neurological abnormalities are warranted.  

Finally, the VA examiner found no evidence of intervertebral disc syndrome and the Veteran denied any episodes of incapacitation.  The evidence does not demonstrate that there have been any periods of doctor-prescribed bed rest (e.g., incapacitating episodes) at all, let alone episodes having a total duration of at least two weeks during the past 12 months resulting from the service-connected spine disability.  Therefore, the Veteran is not entitlement to an increased rating for incapacitating episodes under Diagnostic Code 5243 during this period.   

Beginning October 21, 2014

The Veteran's lumbar spine strain disability is rated as 40 percent disabling beginning on October 21, 2014.  Under the criteria, the Veteran is potentially entitled to an increased evaluation if the evidence demonstrates ankylosis, either favorable or unfavorable, of the entire thoracolumbar spine or doctor prescribed bedrest for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Other symptoms, such as limitation of motions other than flexion, muscle spasm, and abnormal spinal contour, are fully contemplated by the assigned 40 percent evaluation and do not warrant further discussion with regard to the question of whether an increased evaluation is warranted.

The Board has considered the findings from an October 2014 VA spine examination, as well VA treatment records and the Veteran's statements.  Throughout this period, the Veteran has demonstrated an ability to move the spine in all directions.  The evidence shows no indication whatsoever that the spine has been fixed in extension or flexion at any time during this period, thus demonstrating the absence of ankylosis.  In addition, the 2014 VA examiner specifically noted that there was no ankylosis upon examination.  Therefore, an increased rating under Diagnostic Code 5237 is not warranted.  

Similarly, the VA examiner found no evidence of intervertebral disc syndrome and the Veteran did not report any episodes of incapacitation.  The evidence does not demonstrate that there have been any periods of doctor-prescribed bed rest (e.g., incapacitating episodes) at all, let alone episodes having a total duration of at least six weeks during the past 12 months resulting from the service-connected spine disability.  Therefore, the Veteran is not entitlement to an increased rating for incapacitating episodes under Diagnostic Code 5243 during this period.   

The Board acknowledges that the VA treatment records and the 2014 VA examination report document the Veteran's reports of radiating pain in the lower extremities.  However, the VA examination report noted that there was no sensory deficit and that X-rays were not consistent with radiculopathy.  The VA examiner specifically found in an October 2014 addendum that this radiating pain is not consistent with radiculopathy.  Moreover, at no point in the remaining medical records has the Veteran been found to have neurologic impairment related to the lumbar spine strain disability.  As such, the Board finds that a separate or increased disability rating is not warranted for any kind of neurologic impairment during this period.  

All other possibly relevant diagnostic codes have been considered, but the Board finds that no other codes are applicable.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that her lumbar spine strain disability is worse than the rating she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability of her disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

Moreover, the 2014 VA examiner noted some discrepancies in what the Veteran reported regarding the severity of her disability and what she exhibited upon examination.  The examiner noted that the Veteran reported that she was unable to replace her socks after examination and that she reported being unable to flex at all or complete the range of motion testing more than once.  However, she was able to sit upright in the chair without distress, she could get on and off of the exam table without difficulty, and she could carry a 15 pound purse without difficulty.  Moreover, the Veteran admitted to working 45 hours per week for the last seven months in furniture sales and only having to take 16 days of sick leave.  Finally, the examiner found that the Waddell's sign was positive for overreaction.  

Based on the foregoing, the Board concludes that there exists no basis under the schedular criteria for a rating in excess of 10 percent prior to October 21, 2014, and in excess of 40 percent from that day forward for service-connected lumbar spine strain disability, and the Veteran's claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Veteran's lumbar spine disability resulted in limitation of motion, pain, and muscle spasms.  These manifestations are specifically contemplated in the rating criteria for a spine disability.  Moreover, the Board notes that there is some question noted in the 2014 VA examination as to the credibility of the Veteran's reports regarding the severity of her symptoms and impairment, as explained above.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016).  In this case, the Board notes that the issue of TDIU has been separately adjudicated in a January 2013 rating decision and a January 2015 statement of the case (SOC).  However, the Veteran did not perfect an appeal following the 2015 SOC.  As such, the 2013 rating decision denying TDIU became final.  38 C.F.R. § 20.202 (2016).  See Tyrues v. Shinseki, 23 Vet.App. 166, 176 (2009) (in situations where an issue is bifurcated, an appellant must then specifically appeal each bifurcated issue).

Based on the foregoing, the Board concludes that there exists no basis for a rating in excess of 10 percent prior to October 21, 2014, and in excess of 40 percent from that day forward for service-connected lumbar spine strain disability.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for a higher disability rating for his urinary disability, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Prior to October 21, 2014, an increased rating in excess of 10 percent for lumbar spine strain is denied.  

Beginning October 21, 2014, an increased rating in excess of 40 percent for lumbar spine strain is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


